GEISER, Chief Judge
(concurring in the result).
I concur in the result, but not for the reason cited by the majority. I would find the relevant section of Chief of Naval Operations Instruction (OPNAVINST) 5350.4C unconstitutionally vague and therefore unenforceable. Although the majority briefly addresses this point in their footnote 6, it is not dispositive to the majority opinion.
I specifically find the requirement that servicemembers report “an alcohol-related offense under civil authority, which if punished under the Uniform Code of Military Justice would result in a punishment of confinement for 1 year or more, or a punitive discharge or dismissal from the service ...” to require knowledge of future events that servicemembers cannot possibly possess. While servicemembers could be expected to know or determine without difficulty the maximum possible punishment for a particular offense, it is unreasonable to require them to divine what “would result” if the ease were punished at court-martial.
I do not concur with the majority opinion insofar as it finds that the relevant reporting *586requirement in OPNAVINST 5350.4C violates servicemembers’ 6th Amendment right against self-incrimination. The cases cited in the majority opinion quite rightly focus on disclosures which would, in and of themselves, provide evidence of servicemembers’ actual wrongdoing not what they were accused of doing. An accusation is not evidence that can be used against an individual at court-martial and does not directly lead to such evidence.
The majority opines that by reporting an arrest, an accused would be, in effect, pointing military authorities at police reports which may well contain or perhaps refer to some actual evidence of a crime. As noted by the court in United, States v. Medley, 33 M. J. 75, 77 (C.M.A.1991), the mere likelihood of a compelled self-report “touching off a chain reaction ... is not the litmus test for self-incrimination.” The majority’s reading of Kastigar v. United States, 406 U.S. 441, 92 S.Ct. 1653, 32 L.Ed.2d 212 (1972), is, in my opinion, overly broad. To permit service-members to not report anything that “could lead to other evidence that might” be used against them must, in my opinion be read in the context of Medley.
Arguably, servicemembers who witness drug use by subordinates in which they was wholly uninvolved would, under the majority analysis, be exempt from reporting the incident if the criminals in question knew of and would likely report other unrelated criminal offenses the witnesses might have committed. I interpret the 5th Amendment right against self-incrimination to be a protection against providing actual evidence of misconduct or information which would directly reveal evidence that was not otherwise known such as the location of key piece of evidence or the identity or even the existence of an eyewitness to the crime. Simply informing your command that civil authorities have charged you with a crime does not, in my opinion, rise to this level.